           18-10509-shl           Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51                          Main Document
                                                               Pg 1 of 36


                                                     UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF NEW YORK

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                      Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                    Reporting Period: 01/01/20 - 01/31/20

                                                                                Federal Tax I.D. # XX-XXXXXXX            Firestar Diamond Inc
                                                                                                   XX-XXXXXXX            Fantasy Inc

                                                CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the
     report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports
     for Southern District of New York.)

     REQUIRED DOCUMENTS                                                              Form No.            Document        Explanation Attached
                                                                                                         Attached
     Schedule of Cash Receipts and Disbursements                                MOR-1                  See Exhibit A "Firestar & Fantasy Cash
                                                                                                                      Register"
     Bank Reconciliation (or copies of debtor's bank reconciliations)           MOR-1 (CON'T)
       Copies of bank statements                                                                                      Included
       Cash disbursements journals                                                                     See Exhibit A " Firestar & Fantasy Cash
                                                                                                                      Register"
     Statement of Operations                                                    MOR-2                     See Exhibit B "Firestar, Fantasy &
                                                                                                          Consolidated Income Statements"

     Balance Sheet                                                              MOR-3                     See Exhibit C "Firestar, Fantasy &
                                                                                                            Consolidated Balance Sheets"
     Status of Post-petition Taxes                                              MOR-4                                Not applicable
       Copies of IRS Form 6123 or payment receipt                                                                   Not applicable
       Copies of tax returns filed during reporting period                                                          Not applicable
     Summary of Unpaid Post-petition Debts                                      MOR-4                   See Exhibit D "Post Petition Payables"
       Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                               MOR-5
     Taxes Reconciliation and Aging                                             MOR-5
     Payments to Insiders and Professional                                      MOR-6
     Post Petition Status of Secured Notes, Leases Payable                      MOR-6
     Debtor Questionnaire                                                       MOR-7

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my
     knowledge and belief.


     /s/ Richard Levin, Chapter 11 Trustee                                                           2/24/2020


     This MOR reflects corrections from prior reports made to correctly reflect the Companies' financial statements.




                                                                                                                                       FORM MOR
                                                                                                                                           2/2008
                                                                                                                                     PAGE 1 OF 25
       18-10509-shl               Doc 1406             Filed 02/24/20 Entered 02/24/20 12:36:51                                        Main Document
                                                                   Pg 2 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor                                                                          01/01/20 - 01/31/20

                        SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash
     from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The
     amounts reported in the "CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns.
     Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements
     journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See
     MOR-1 (CON’T)]


                                                           Firestar United Bank         Fantasy United       Current Month Total
                                                              Account (9796)            Bank Account           (All Accounts)
     ACCOUNT NUMBER (LAST 4)                                                                (9842)
     CASH BEGINNING OF MONTH                                           2,030,586              3,218,172                5,248,758
     RECEIPTS
     Cash Sales                                                                 -                      -                        -
     Collections On Pre-Petition Accounts                                       -                      -                        -
     Receivable
     Collections On Post-Petition Accounts                                      -                      -                        -
     Receivable
     Memo Sales                                                           20,570                       -                  20,570
     Sale Of Assets                                                       62,325                       -                  62,325
     Royalties                                                                -                        -                       -
     Other (Miscellaneous/T-Bill Proceeds)                                75,000                       -                  75,000
     Transfers (From DIP Accts)                                               -                        -                       -
       TOTAL RECEIPTS                                                    157,895                       -                 157,895
     DISBURSEMENTS
     Net Payroll (Includes Employee's Payroll                                   -                      -                        -
     Taxes)
     Payroll Taxes                                                            -                        -                      -
     Employee Benefits                                                        -                        -                      -
     Sales, Use, & Other Taxes                                           (10,145)                      -                 (10,145)
     Utilities                                                                -                        -                      -
     Secured (Bank Loan Interest Payments                                     -                        -                      -
     & Quarterly Line Fee)/Rental/Leases
     Insurance                                                                 -                       -                       -
     Administrative                                                            -                       -                       -
     Logistics                                                                 -                       -                       -
     Operations                                                            (4,693)                     -                   (4,693)
     Court Approved Wages, 503(B) 9 And                                        -                       -                       -
     Critical Vendors
     Court Approved Bank Loan Payments                                          -                      -                        -
     Restructuring                                                       (16,581)                                        (16,581)
     Investing Activities/30-Day Treasury                                     -                        -                      -
     Bill
     Transfers (To DIP Accts)                                                 -                       -                       -
     Professional Fees                                                      (373)                     -                     (373)
     U.S. Trustee Quarterly Fees                                         (14,422)                   (650)                (15,072)
     Court Costs                                                              -                       -                       -
     TOTAL DISBURSEMENTS                                                 (46,214)                   (650)                (46,864)

     Net Cash Flow                                                       111,681                    (650)                111,031
     (Receipts Less Disbursements)

     CASH – END OF MONTH                                               2,142,268              3,217,522                5,359,789

                                                                                                                                                FORM MOR-1
                                                                                                                                                      2/2008
                                                                                                                                                PAGE 2 OF 25
      18-10509-shl        Doc 1406       Filed 02/24/20 Entered 02/24/20 12:36:51                     Main Document
                                                     Pg 3 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)
      Debtor                                                      01/01/20 - 01/31/20


                       THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)


                                          Firestar Diamond Inc      Fantasy Inc         Total
     TOTAL DISBURSEMENTS                               (46,214)             (650)          (46,864)
       LESS: TRANSFERS TO OTHER
     DEBTOR IN POSSESSION
     ACCOUNTS / PURCHASE OF US
     SHORT TERM TREASURY BILL /
     OTHER ESCROW ACCOUNT                                    -                  -              -
       PLUS: ESTATE
     DISBURSEMENTS MADE BY                                   -                  -               -
     TOTAL DISBURSEMENTS FOR                           (46,214)              (650)         (46,864)
     CALCULATING U.S. TRUSTEE
     QUARTERLY FEES




                                                                                                               FORM MOR-1
                                                                                                                     2/2008
                                                                                                               PAGE 3 OF 25
         18-10509-shl                     Doc 1406                    Filed 02/24/20 Entered 02/24/20 12:36:51                                      Main Document
                                                                                  Pg 4 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                        Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                      Reporting Period:         01/01/20 - 01/31/20

                                                                  BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                            Firestar United Bank        Fantasy United Bank
                                               Account (9796)             Account (9842)

     BALANCE PER BOOKS                                  2,142,268                  3,217,522


     BANK BALANCE                                       2,146,832                  3,217,522
     (+) DEPOSITS IN                                            -                          -
     TRANSIT (ATTACH LIST)
     (-) OUTSTANDING                                         (4,564)                         -
     CHECKS (ATTACH LIST) :
     OTHER (ADJUSTMENTS                                           -                          -
     TO BE POSTED TO
     BOOKS)

     ADJUSTED BANK                                      2,142,268                  3,217,522
     BALANCE *                                                                                                                                                           -
     *"Adjusted Bank Balance" must equal "Balance per Books"
                                                                                             -
     DEPOSITS IN TRANSIT                            Ref. #                     Amount                       Date                            Payor            Account


     CHECKS OUTSTANDING                              Ck. #                     Amount                       Date                            Payee            Account
     Firestar Diamond                                147                                 64.00           01/14/20           Franchise Tax Board               9796
     Firestar Diamond                                151                              4,500.00           01/28/20           Allan L. Gropper                  9796

     OTHER




                                                                                                                                                           FORM MOR-1 (CONT.)
                                                                                                                                                                       2/2008
                                                                                                                                                                 PAGE 4 OF 25
      18-10509-shl              Doc 1406            Filed 02/24/20 Entered 02/24/20 12:36:51                                 Main Document
                                                                Pg 5 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                REVENUES                                CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     Gross Revenues                                                                82,895           41,011,413
     Less: Returns and Allowances                                                       -            (7,126,874)
     Net Revenue                                                                   82,895           33,884,539
     COST OF GOODS SOLD
     Beginning Inventory                                                         809,983            41,040,181
     Add: Purchases (includes returned goods)                                          -             4,423,398
     Add: Cost of Labor                                                                -               263,339
     Add: Other Costs/Adjustments                                              2,030,916             3,091,758
     Less: Ending Inventory                                                    2,674,314             2,674,314
     Cost of Goods Sold                                                          166,585            46,144,362
     Gross Profit (Loss)                                                          (83,690)         (12,259,823)
     OPERATING EXPENSES
     Advertising & Marketing                                                            -              488,900
     Auto and Truck Expense                                                             -                     -
     Bad Debts                                                                          -            9,076,146
     Contributions                                                                      -                     -
     Employee Benefits                                                                  -                92,575
     Officer/Insider Compensation*                                                      -              235,967
     Insurance                                                                          -              178,486
     Management Fees/Bonuses                                                            -                     -
     Office Expense                                                                   200               (85,488)
     Pension & Profit-Sharing Plans                                                     -                     -
     Repairs and Maintenance                                                            -                     -
     Rent and Lease Expense                                                             -              270,627
     Salaries/Commissions/Fees                                                          -            1,285,536
     Show Expense                                                                       -                68,765
     Supplies                                                                           -                     -
     Taxes - Payroll                                                                    -              136,230
     Taxes - Real Estate                                                                -                     -
     Taxes - Other                                                                 10,145                53,884
     Travel and Entertainment                                                           -                24,464
     Utilities                                                                          -                19,716
     Other (see MOR-2a Schedule)                                                    2,500              808,176
     Total Operating Expenses Before Depreciation                                  12,845           12,653,981
     Depreciation/Depletion/Amortization                                                -              287,697
     Net Profit (Loss) Before Other Income & Expenses                             (96,535)         (25,201,501)
     OTHER INCOME AND EXPENSES
     Other Income                                                                      -                58,375
     Interest Expense                                                                  -               682,516
     Other Expense (Bank Charges)                                                      -                11,759
     Net Profit (Loss) Before Reorganization Items                                (96,535)         (25,895,776)




                                                                                                                                     FORM MOR-2
                                                                                                                                           2/2008
                                                                                                                                     PAGE 5 OF 25
      18-10509-shl                  Doc 1406               Filed 02/24/20 Entered 02/24/20 12:36:51                          Main Document
                                                                       Pg 6 of 36
In re Firestar Diamond Inc & Fantasy Inc (Combined)                       18-10509 (SHL) / 18-10511
      Debtor


   STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                    REVENUES                            CURRENT MONTH         CUMULATIVE -
                                                                                              FILING TO DATE
     REORGANIZATION ITEMS
     Professional Fees (see MOR-6 ) as adjusted                                  268,927             8,512,243
     U. S. Trustee Quarterly Fees                                                     975              293,245
     Adj due to prior accrual true-up                                             (13,982)             994,831
     Loss due to writeoff of Other Assets, Fixed Assets and                             -              933,919
     accrued liabilities and expenses
     (Gain) on Redemption of Treasury Bill                                             -                (66,321)
     Loss due to increase in Allowance for Bad Debt                                    -             6,419,541
     Other Reorganization Expenses (see below )                                   10,000             1,448,624
     Total Reorganization Expenses                                           (11,222,002)            7,048,161
     Income Taxes                                                                      -                     -
     Net Profit (Loss)                                                        11,125,467           (32,943,937)
     *"Insider" is defined in 11 U.S.C. Section 101(31).




     BREAKDOWN OF “OTHER” CATEGORY
     OTHER REORGANIZATION EXPENSES
     Legal Publication Fee for Bid Procedure                                            -                17,967
     Adequate Protection Obligations (Bank's Attorneys' Fee)                            -             1,153,621
     V Discovery Fee                                                               10,000               277,037




                                                                                                                                     FORM MOR-2
                                                                                                                                           2/2008
                                                                                                                                     PAGE 6 OF 25
      18-10509-shl              Doc 1406           Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                                               Pg 7 of 36
In re Firestar Diamond Inc & Fantasy Inc                 18-10509 (SHL) / 18-
      Debtor


                    OTHER EXPENSES (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis
     of accounting recognizes revenue when it is realized and expenses when they are
     incurred, regardless of when cash is actually received or paid.




                                                        CURRENT        CUMULATIVE -
                   OTHER EXPENSES                        MONTH         FILING TO DATE

     Shipping Expense                                             -             (3,048)
     Royalty Expense                                              -            163,010
     Computer Expense                                             -             44,345
     Back Office Expense                                          -            120,909
     Vault Monitors                                               -            269,635
     Bank Charges                                                 -             17,123
     Professional Fees (pre-petition invoices)                    -             70,104
     Miscellaneous                                            2,500            126,096
     Total                                                    2,500            808,175
          18-10509-shl                        Doc 1406                    Filed 02/24/20 Entered 02/24/20 12:36:51                                                            Main Document
                                                                                      Pg 8 of 36
                                                                                                                              18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                  Case No. 10511 (SHL)
      Debtor                                                                                                Reporting Period:       01/01/20 - 01/31/20

                                                                                         BALANCE SHEET
     The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                               ASSETS                                                 BOOK VALUE AT END OF                BOOK VALUE AT END OF             BOOK VALUE ON
                                                                                                       CURRENT REPORTING                 PRIOR REPORTING MONTH            PETITION DATE OR
                                                                                                            MONTH                                                           SCHEDULED
     CURRENT ASSETS
     Unrestricted Cash and Equivalents                                                                                  5,359,789                             5,123,758          4,333,143
     Restricted Cash and Cash Equivalents                                                                                     -                                 125,000                -
     Accounts Receivable (Net of Advertising Allowance)                                                                 3,814,331                               647,350         21,045,799
     Notes Receivable                                                                                                         -                                     -                  -
     Inventories                                                                                                        2,674,314                               809,983         41,040,181
     Prepaid Expenses                                                                                                         -                                     -              560,841
     Professional Retainers                                                                                                   -                                     -                  -
     Other Current Assets (See tab "Balance Sheet")                                                                           -                                     -                  -
     TOTAL CURRENT ASSETS                                                                                              11,848,435                             6,706,091         66,979,964
     PROPERTY & EQUIPMENT
     Real Property and Improvements                                                                                              -                                  -                  -
     Machinery and Equipment                                                                                                     -                                  -              279,061
     Furniture, Fixtures and Office Equipment                                                                                    -                                  -            3,543,518
     Leasehold Improvements                                                                                                      -                                  -              480,116
     Vehicles                                                                                                                    -                                  -                  -
     Less: Accumulated Depreciation                                                                                              -                                  -           (3,798,079)
     TOTAL PROPERTY & EQUIPMENT                                                                                                  -                                  -              504,616
     OTHER ASSETS
     Amounts due from Insiders*                                                                                            74,034                             2,275,539          2,321,040
     Other Assets                                                                                                             -                                     -            2,410,108
     TOTAL OTHER ASSETS                                                                                                    74,034                             2,275,539          4,731,148
     TOTAL ASSETS                                                                                                      11,922,469                             8,981,630         72,215,728

                               LIABILITIES AND OWNER EQUITY                                           BOOK VALUE AT END OF                BOOK VALUE AT END OF            BOOK VALUE ON
                                                                                                       CURRENT REPORTING                 PRIOR REPORTING MONTH             PETITION DATE
                                                                                                            MONTH
     LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable (refer to FORM MOR-4 for breakdown)                                                                     -                                  17,075                -
     Taxes Payable (refer to FORM MOR-4)                                                                                      -                                     -                  -
     Wages Payable                                                                                                            -                                     -                  -
     Due to Escrow Account                                                                                                    -                                     -                  -
     Rent / Leases - Building/Equipment                                                                                       -                                     -                  -
     Secured Debt / Adequate Protection Payments                                                                              -                                     -                  -
     Professional Fees                                                                                                  1,909,741                             1,953,434                -
     Deferred Revenue - Litigation Settlement Proceeds *                                                                      -                                 125,000                -
     Amounts Due to Insiders **                                                                                               -                                     -                  -
     Other Post-petition Liabilities (Accrued Disability & 401K Payable)                                                      -                                     -                  -
     TOTAL POST-PETITION LIABILITIES                                                                                    1,909,741                             2,095,510                -
     LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                                                             -                                     -           20,079,007
     Priority Debt                                                                                                            -                                     -                  -
     Deferred Taxes - Long Term                                                                                               -                                     -              670,000
     Deferred Rent                                                                                                            -                                     -               96,189
     Unsecured Debt                                                                                                    36,213,840                            44,212,699         44,627,706
     TOTAL PRE-PETITION LIABILITIES                                                                                    36,213,840                            44,212,699         65,472,902
     TOTAL LIABILITIES                                                                                                 38,123,580                            46,308,208         65,472,902
     OWNERS' EQUITY
     Capital Stock                                                                                                           110                                 110                  110
     Additional Paid-In Capital                                                                                        4,705,790                           4,705,790            4,705,790
     Partners' Capital Account                                                                                                 -                                   -                    -
     Owner's Equity Account                                                                                                    -                                   -                    -
     Retained Earnings - Pre-Petition                                                                                  2,036,926                           2,036,926            2,036,926
     Retained Earnings - Post-petition                                                                               (32,943,937)                        (44,286,986)                   -
     Adjustments to Owner Equity (See Below)                                                                                   -                                   -                    -
     Post-petition Contributions (attach schedule)                                                                             -                                   -                    -
     NET OWNERS’ EQUITY                                                                                              (26,201,111)                        (37,544,160)           6,742,826
     TOTAL LIABILITIES AND OWNERS' EQUITY                                                                             11,922,469                           8,764,048           72,215,728
     * Deferred Revenue - Litigation Settlement Proceeds relate to cash received from settlement prior to court approval.
     ** "Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                                                              FORM MOR-3
                                                                                                                                                                                                    2/2008
                                                                                                                                                                                              PAGE 8 OF 25
        18-10509-shl                   Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51                       Main Document
                                                                    Pg 9 of 36
                                                                                        18-10509 (SHL) / 18-
In re Firestar Diamond Inc & Fantasy Inc (Combined)                            Case No. 10511 (SHL)
      Debtor                                                          Reporting Period:       01/01/20 - 01/31/20

     BALANCE SHEET - continuation section
                                       ASSETS                     BOOK VALUE AT END OF    BOOK VALUE AT END OF      BOOK VALUE ON
                                                                   CURRENT REPORTING     PRIOR REPORTING MONTH      PETITION DATE
                                                                        MONTH
     Other Current Assets
     Short Term US Treasury Bill                                                    -                        -                 -




     Other Assets




                         LIABILITIES AND OWNER EQUITY             BOOK VALUE AT END OF    BOOK VALUE AT END OF      BOOK VALUE ON
                                                                   CURRENT REPORTING     PRIOR REPORTING MONTH      PETITION DATE
                                                                        MONTH
     Other Post-petition Liabilities




     Adjustments to Owner’s Equity
     Gain/(Loss) on Sale of Assets


     Post-Petition Contributions




                                                                                                                                    FORM MOR-3
                                                                                                                                          2/2008
                                                                                                                                    PAGE 9 OF 25
       18-10509-shl                   Doc 1406                Filed 02/24/20 Entered 02/24/20 12:36:51                                                   Main Document
                                                                         Pg 10 of 36

In re Firestar Diamond Inc & Fantasy Inc (Combined)                                                                             Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                                                           Reporting Period: 01/01/20 - 01/31/20

                                                                       STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                                  Amount
                                                                                  Withheld
                                                                  Beginning        and/or                                                     Check # or
     Federal                                                        Tax           Accrued        Amount Paid                Date Paid           EFT            Ending Tax
     Withholding                                                          -                 -                  -                                                                   -

     FICA/Medicare-Employee                                               -                 -                  -                                                                   -
     FICA/Medicare-Employer                                               -                 -                  -                                                                   -
     Unemployment                                                         -                 -                  -                                                                   -
     Income                                                               -                 -                  -                                                                   -
     Other:_____________                                                  -                 -                  -                                                                   -
       Total Federal Taxes                                                -                 -                  -                        -                -                         -
     State and Local
     Withholding                                                          -                 -                  -                                                                   -
     Sales                                                                -                 -                                                                                      -
     Excise                                                               -                 -                                                                                      -
     Unemployment                                                         -                 -                  -                                                                   -
     Real Property                                                        -                 -                                                                                      -
     Personal Property                                                    -                 -                                                                                      -
     Other (Local):                                                       -                 -                  -                                                                   -
      Total State and Local                                               -                 -                  -                                                                   -


     Total Taxes                                                          -                 -                  -                        -                -                         -



                                                              SUMMARY OF UNPAID POST-PETITION DEBTS

     Attached is the aged listing of accounts payable.
                                                                    Current          1-30              31-60                  61-90                Over 91        Total
     Accounts Payable                                                12,700                 -                      -                    -                -                  12,700
     Plus Debit balances in Post-Petition A/P,                           -                  -                      -                    -                -                      -
     which were added to A/R
     Plus Credit balances in A/R, which were                                  -             -                      -                    -             8,711                   8,711
     added to A/P
     Wages Payable                                                       -                -                   -                        -              -                          -
     Professional Fees (Accrued)                                   268,927          291,797              79,081                   91,431      1,178,505                   1,909,740
     Amounts Due to Insiders (Accrued Payroll)                                -             -                      -                    -                -                         -
     Other: (Accrued Disability & 401K Payable)                               -             -                      -                    -                -                         -

     Other:______________                                                -                -                   -                        -              -                           -
     Total Post-petition Debts                                     281,627          291,797              79,081                   91,431      1,187,216                   1,931,152
     Explain how and when the Debtor intends to pay any past due post-petition debts.

     The Debtors expect to pay all Post-Petition debts with their existing cash




                                                                                                                                                                    FORM MOR-4
                                                                                                                                                                          2/2008
                                                                                                                                                                   PAGE 10 OF 25
   18-10509-shl                Doc 1406              Filed 02/24/20 Entered 02/24/20 12:36:51                                            Main Document
                                                                Pg 11 of 36


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                            Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                          Reporting Period: 01/01/20 - 01/31/20


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                                Amount
     Total Accounts Receivable at the beginning of the reporting period                     6,941,235
     Plus: Amounts billed (net) during the period                                           3,168,135
     Less: Amounts collected during the period                                                    -
     Less: Amounts Written Off                                                                    -
     Total Accounts Receivable at the end of the reporting period                          10,109,370



                                                                                                          Aged by Invoice Date
     Accounts Receivable Aging                                     1-30 Days             31-60 Days            61-90 Days          91+ Days               Total
     1 - 30 days old                                                   3,168,135                                                                           3,168,135
     31 - 60 days old                                                                            5,777                                                          5,777
     61 - 90 days old                                                                                                       -                                      -
     91+ days old                                                                                                                      6,935,458           6,935,458
     Total Accounts Receivable                                            3,168,135              5,777                      -          6,935,458          10,109,370

     Less Bad Debt Allowance & Accrued Advertising                               -                    -                     -         (6,419,541)           (6,419,541)
     Allowance (includes $30 variance)**
     Net Accounts Receivable (Exclusive of Debit Balances                 3,168,135              5,777                      -            515,916            3,689,828
     & Inclusive of Credit Balances)
     Plus Credit Balances in AR Aging                                            -                    -                     -              (8,711)              (8,711)
     Plus Debit Balances in AP Aging                                             -                    -                     -                  -                    -

     Net Accounts Receivable (Inclusive of Debit Balances                 3,168,135              5,777                      -            507,205            3,681,117
     and Exclusive of Credit Balances)

     **This is a general reserve recorded for financial statement reporting purposes, according to GAAP (Generally Accepted Accounting Principles). It is not a write-of

                                                          TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days             31-60 Days            61-90 Days          91+ Days               Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable




                                                                                                                                                                   FORM MOR-5
                                                                                                                                                                         2/2008
                                                                                                                                                                  PAGE 11 OF 25
    18-10509-shl                               Doc 1406
In re Firestar Diamond Inc & Fantasy Inc (Combined)                              Filed 02/24/20 Entered 02/24/20         12:36:51
                                                                                                                   Case No.               Main
                                                                                                                              18-10509 (SHL)         Document
                                                                                                                                               / 18-10511 (SHL)
      Debtor
                                                                                            Pg 12 of 36   Reporting Period:   01/01/20 - 01/31/20

                                                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                 INSIDERS
                                                                                                                                        AMOUNT PAID IN                     TOTAL PAID TO
                          NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD       DATE PAID         DATE

     Mihir Bhansali                                     Reimbursement for Marketing Expense Paid                                                                          $ 10,500.00
     Mihir Bhansali                                     Reimbursement for Cell Phone Fee Paid                                                                             $     190.99
     Mihir Bhansali                                     Net Payroll                                                                                                       $ 12,736.81
     Ajay Gandhi                                        Reimbursement for Telephone Expense Paid                                                                          $     300.00
     Ajay Gandhi                                        Net Payroll                                                                                                       $ 36,948.36
     RSR Consulting                                     Director's Fee                                                                                                    $ 47,220.00
                                                                                                 TOTAL PAYMENTS TO INSIDERS             $              -                  $ 107,896.16



                                                                                                                              PROFESSIONALS
                                                                                                                                             AMOUNT OF                                                                            TOTAL
                                                                                                                                            MONTHLY FEE       AMOUNT      AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                          NAME                                                   APPLICABLE FEE PERIOD                                       STATEMENT       APPROVED     CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*
     Getzler Henrich & Associates, LLC                               February 26, 2018 - March 31, 2018                                             95,498       95,498              -            95,498         95,498                     -
     Getzler Henrich & Associates, LLC                                  April 1, 2018 - April 30, 2018                                              73,256       73,256              -            73,256        168,754                     -
     Getzler Henrich & Associates, LLC                                   May 1, 2018 - May 31, 2018                                                104,230      104,230              -           104,230        272,984                     -
     Getzler Henrich & Associates, LLC                                  June 1, 2018 - June 30, 2018                                                81,578       81,578              -            81,578        354,562                     -
     Getzler Henrich & Associates, LLC                                  July 1, 2018 - August 4, 2018                                              116,280      116,280              -           116,280        470,842                     -
     Getzler Henrich & Associates, LLC                               August 5, 2018 - September 1, 2018                                             80,898       80,898              -            80,578        551,420                     320
     Getzler Henrich & Associates, LLC                             September 2, 2018 - September 30, 2018                                           71,090       71,090              -            71,161        622,581                     248
     Getzler Henrich & Associates, LLC                               October 1, 2018 - October 27, 2018                                             48,493       48,493              -            48,559        671,140                     182
     Getzler Henrich & Associates, LLC                              October 28, 2018 - December 1, 2018                                             28,328       28,328              -            28,403        699,543                     107
     Getzler Henrich & Associates, LLC                             December 1, 2018 - December 31, 2018                                             16,444       16,444              -               -          699,543                  16,551

     Klestadt Winters Jureller Southard &
     Stevens LLP                                                       February 26, 2018 - March 31, 2018                                          343,770      275,298              -                -              -               343,770
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            April 1, 2018 - April 30, 2018                                         166,497      133,589              -           408,917        408,917              101,350
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                            May 1, 2018 - May 31, 2018                                             166,543      133,985              -           133,985        542,902              133,908
     Klestadt Winters Jureller Southard &
     Stevens LLP                                                           June 1, 2018 - June 14, 2018                                             50,294           -               -             40,504       583,406                     -

     Forchelli Deegan Terrana LLP                                      February 26, 2018 - March 31, 2018                                           14,593       11,674              -                -             -                    14,593
     Forchelli Deegan Terrana LLP                                         April 1, 2018 - April 30, 2018                                             3,569        2,855              -             14,529        14,529                   3,632
     Forchelli Deegan Terrana LLP                                         May 1, 2018 - May 31, 2018                                                 4,095        3,276              -                -          14,529                   7,727
     Forchelli Deegan Terrana LLP                                         June 1, 2018 - June 3, 2018                                                1,107          970              -              8,834        23,364                     -

     Lackenbach Siegel, LLP                                          February 26, 2018 - March 31, 2018                                             23,855       19,168              -             19,168           -                     4,688
     Lackenbach Siegel, LLP                                              April 1, 2018 - April 30, 2018                                             15,173       12,977              -                -             -                    19,860
     Lackenbach Siegel, LLP                                              May 1, 2018 - May 31, 2018                                                 20,740       16,998              -             29,975        29,975                  10,626
     Lackenbach Siegel, LLP                                             June 1, 2018 - June 14, 2018                                                 4,954        3,963              -              3,963        33,938                  11,616
     Lackenbach Siegel, LLP                                             June 15, 2018 - July 31, 2018                                               19,156       15,325              -                -          33,938                  30,772
     Lackenbach Siegel, LLP                                           August 1, 2018 - August 31, 2018                                              32,619       24,635              -             39,960        73,898                  23,432
     Lackenbach Siegel, LLP                                        September 1, 2018 - November 30, 2018                                            22,442       18,119              -             18,119        92,017                  27,754
     Lackenbach Siegel, LLP                                        December 1, 2018 - December 31, 2018                                              7,770        6,568              -                -          92,017                  35,524
     Lackenbach Siegel, LLP                                          January 1, 2019 - January 31, 2019                                              3,217        2,730              -              9,298       101,315                  29,443
     Lackenbach Siegel, LLP                                          February 1, 2019 - March 31, 2019                                              10,199        9,403              -             21,393       122,708                  18,249
     Lackenbach Siegel, LLP                                              April 1, 2019 - April 30, 2019                                              8,937        7,662              -             24,955       147,663                   2,232
     Lackenbach Siegel, LLP                                             May 1, 2019 - June 30, 2019                                                  6,567        5,430              -              7,662       155,325                   1,136
     Lackenbach Siegel, LLP                                            July 1, 2019 - August 31, 2019                                                3,355        3,205              -              4,491       159,816                     -

     Marks Paneth LLP                                                  February 26, 2018 - March 31, 2018                                          180,214      144,171              -               -              -                180,214
     Marks Paneth LLP                                                     April 1, 2018 - April 30, 2018                                            87,345       69,876              -           214,047        214,047               53,512
     Marks Paneth LLP                                                      May 1, 2018 - May 31, 2018                                               87,086       69,668              -            69,668        283,715               70,929
     Marks Paneth LLP                                                     June 1, 2018 - June 30, 2018                                             127,955       44,122              -            44,122        327,837                  -

     Baker Hostetler LLP (examiner)                                     April 19, 2018 - April 30, 2018                                              4,484        3,587              -              3,587         3,587                     897
     Baker Hostetler LLP (examiner)                                      May 1, 2018 - May 31, 2018                                                 14,160       11,328              -             11,328        14,915                   3,729
     Baker Hostetler LLP (examiner)                                     June 1, 2018 - June 30, 2018                                                 5,517        4,413              -              4,413        19,328                   4,832
     Baker Hostetler LLP (examiner)                                      July 1, 2018 - July 31, 2018                                                6,136        4,909              -              4,909        24,237                   6,059
     Baker Hostetler LLP (examiner)                                   August 1, 2018 - August 31, 2018                                              27,052       21,641              -             27,701        51,938                   5,410
     Baker Hostetler LLP (examiner)                                September 1, 2018 - September 30, 2018                                            3,294        2,645              -              2,645        54,583                   6,059
     Baker Hostetler LLP (examiner)                                 October 1, 2018 - November 13, 2018                                                -            -                -                -          54,583                   6,059

     Baker Hostetler LLP (attorney for
     examiner)                                                             April 19, 2018 - April 30, 2018                                          34,823       27,863              -             27,863        27,863                   6,960
     Baker Hostetler LLP (attorney for
     examiner)                                                              May 1, 2018 - May 31, 2018                                             121,921       97,720              -             32,131        59,995                  96,749
     Baker Hostetler LLP (attorney for
     examiner)                                                             June 1, 2018 - June 30, 2018                                            127,747      104,019              -             44,087       104,082              180,410
     Baker Hostetler LLP (attorney for
     examiner)                                                               July 1, 2018 - July 31, 2018                                          126,553      102,865              -             40,038       144,120              266,925
     Baker Hostetler LLP (attorney for
     examiner)                                                          August 1, 2018 - August 31, 2018                                           272,096      219,598              -                -         144,120              539,020
     Baker Hostetler LLP (attorney for
     examiner)                                                     September 1, 2018 - September 30, 2018                                           17,715       15,481              -           423,141        567,261              133,595
     Baker Hostetler LLP (attorney for
     examiner)                                                         October 1, 2018 - October 31, 2018                                           11,958        9,577              -                -         567,261              145,553
     Baker Hostetler LLP (attorney for
     examiner)                                                      November 1, 2018 - November 13, 2018                                             2,356        1,885              -             68,081       635,342                  79,827
     Baker Hostetler LLP (attorney for
     examiner)                                                     November 14, 2018 - December 31, 2018                                             3,953        3,162              -                -         635,342                  83,780
     Baker Hostetler LLP (attorney for
                                                                                                                                                                                                                          FORM MOR-6
     examiner)                                                          January 1, 2019 - March 31, 2019                                             2,744        2,208              -              4,416       639,758         2/2008
                                                                                                                                                                                                                                         82,108
     Baker Hostetler LLP (attorney for                                                                                                                                                                                   PAGE 12 OF 25

     examiner)                                                              April 1, 2019 - April 30, 2019                                           1,627        1,302              -              2,603       642,362                  81,131
    18-10509-shl                               Doc 1406
In re Firestar Diamond Inc & Fantasy Inc (Combined)                              Filed 02/24/20 Entered 02/24/20         12:36:51
                                                                                                                   Case No.               Main
                                                                                                                              18-10509 (SHL)         Document
                                                                                                                                               / 18-10511 (SHL)
      Debtor
                                                                                            Pg 13 of 36   Reporting Period:   01/01/20 - 01/31/20

                                                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                 INSIDERS
                                                                                                                                        AMOUNT PAID IN                     TOTAL PAID TO
                          NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD       DATE PAID         DATE

     Mihir Bhansali                                     Reimbursement for Marketing Expense Paid                                                                          $ 10,500.00
     Mihir Bhansali                                     Reimbursement for Cell Phone Fee Paid                                                                             $     190.99
     Mihir Bhansali                                     Net Payroll                                                                                                       $ 12,736.81
     Ajay Gandhi                                        Reimbursement for Telephone Expense Paid                                                                          $     300.00
     Ajay Gandhi                                        Net Payroll                                                                                                       $ 36,948.36
     RSR Consulting                                     Director's Fee                                                                                                    $ 47,220.00
                                                                                                 TOTAL PAYMENTS TO INSIDERS             $              -                  $ 107,896.16



                                                                                                                              PROFESSIONALS
                                                                                                                                             AMOUNT OF                                                                          TOTAL
                                                                                                                                            MONTHLY FEE       AMOUNT      AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO    INCURRED &
                          NAME                                                   APPLICABLE FEE PERIOD                                       STATEMENT       APPROVED     CURRENT MONTH     PRIOR PERIODS       DATE           UNPAID*
     Baker Hostetler LLP (attorney for
     examiner)                                                              May 1, 2019 - May 31, 2019                                                701           561              -             14,604       656,966               67,228

     Alvarez & Marsal (FA for examiner)                                  April 19, 2018 - May 31, 2018                                              90,234       72,986              -            46,541         46,541            43,693
     Alvarez & Marsal (FA for examiner)                                   June 1, 2018 - June 30, 2018                                             149,735      120,209              -            41,500         88,040           151,928
     Alvarez & Marsal (FA for examiner)                                    July 1, 2018 - July 31, 2018                                            130,925      105,383              -            40,053        128,093           242,800
     Alvarez & Marsal (FA for examiner)                                 August 1, 2018 - August 31, 2018                                           124,157       99,378              -           318,410        446,504            48,547

     Jenner & Block LLP (Trustee)                                       June 14, 2018 - July 31, 2018                                              191,586      154,046              -           154,046        154,046           37,540
     Jenner & Block LLP (Trustee)                                     August 1, 2018 - August 31, 2018                                             113,573       91,388              -            91,388        245,434           59,725
     Jenner & Block LLP (Trustee)                                  September 1, 2018 - September 30, 2018                                          102,882       82,379              -            82,379        327,814           80,228
     Jenner & Block LLP (Trustee)                                    October 1, 2018 - October 31, 2018                                            105,943       85,322              -            85,322        413,136          100,848
     Jenner & Block LLP (Trustee)                                  November 1, 2018 - November 30, 2018                                             61,278       49,247              -            49,247        462,383          112,879
     Jenner & Block LLP (Trustee)                                  December 1, 2018 - December 31, 2018                                             90,137       72,521              -            72,521        534,904          130,495
     Jenner & Block LLP (Trustee)                                    January 1, 2019 - January 31, 2019                                            127,126      101,916              -           101,916        636,820          155,704
     Jenner & Block LLP (Trustee)                                   February 1, 2019 - February 28, 2019                                           110,418       88,509              -            88,509        725,330          177,613
     Jenner & Block LLP (Trustee)                                      March 1, 2019 - March 31, 2019                                              257,001      206,016              -           206,016        931,346          228,599
     Jenner & Block LLP (Trustee)                                        April 1, 2019 - April 30, 2019                                            237,935      191,205              -           191,205      1,122,550          275,329
     Jenner & Block LLP (Trustee)                                        May 1, 2019 - May 31, 2019                                                250,737      200,765              -           200,765      1,323,316          325,300
     Jenner & Block LLP (Trustee)                                       June 1, 2019 - June 30, 2019                                               215,649      172,817              -           172,817      1,496,133          368,132
     Jenner & Block LLP (Trustee)                                        July 1, 2019 - July 31, 2019                                              258,023      206,941              -           206,941      1,703,074          419,214
     Jenner & Block LLP (Trustee)                                     August 1, 2019 - August 31, 2019                                             208,728      167,093              -           167,093      1,870,167          460,849
     Jenner & Block LLP (Trustee)                                  September 1, 2019 - September 30, 2019                                          189,176      151,683              -           151,683      2,021,850          498,342
     Jenner & Block LLP (Trustee)                                    October 1, 2019 - October 31, 2019                                            272,003      218,320              -           218,320      2,240,170          552,025
     Jenner & Block LLP (Trustee)                                  November 1, 2019 - November 30, 2019                                            301,168      242,247              -           242,247      2,482,416          610,946
     Jenner & Block LLP (Trustee)                                  December 1, 2019 - December 31, 2019                                            200,222      161,466              -               -        2,482,416          811,168
     Jenner & Block LLP (Trustee)                                    January 1, 2020 - January 31, 2020                                            192,718          -                                         2,482,416        1,003,886

     Chapter 11 Trustee                                               June 14, 2018 - October 31, 2018                                             379,967      303,974              -           303,974        303,974            75,993
     Chapter 11 Trustee                                            November 1, 2018 - November 30, 2018                                            189,219          -                -               -          303,974           265,212
     Chapter 11 Trustee                                            December 1, 2018 - December 31, 2018                                             32,618          -                -               -          303,974           297,831
     Chapter 11 Trustee                                              January 1, 2019 - January 31, 2019                                              6,041          -                -               -          303,974           303,872
     Chapter 11 Trustee                                             February 1, 2019 - February 28, 2019                                             7,540          -                -               -          303,974           311,412
     Chapter 11 Trustee                                                March 1, 2019 - March 31, 2019                                                5,419          -                -               -          303,974           316,831
     Chapter 11 Trustee                                                 April 1, 2019 - April 30, 2019                                               6,862          -                -               -          303,974           323,692
     Chapter 11 Trustee                                                  May 1, 2019 - May 31, 2019                                                 11,518          -                -               -          303,974           335,211
     Chapter 11 Trustee                                                 June 1, 2019 - June 30, 2019                                                12,154          -                -               -          303,974           347,365
     Chapter 11 Trustee                                                  July 1, 2019 - July 31, 2019                                               13,654          -                -               -          303,974           361,019
     Chapter 11 Trustee                                               August 1, 2019 - August 31, 2019                                              19,554          -                -            49,660        353,634           330,913
     Chapter 11 Trustee                                            September 1, 2019 - September 30, 2019                                            3,754          -                -           197,006        550,640           137,661
     Chapter 11 Trustee                                              October 1, 2019 - October 31, 2019                                             10,903          -                -               -          550,640           148,563
     Chapter 11 Trustee                                            November 1, 2019 - November 30, 2019                                              7,149          -                -               -          550,640           155,712
     Chapter 11 Trustee                                            December 1, 2019 - December 31, 2019                                             26,723          -                -               -          550,640           182,435
     Chapter 11 Trustee                                              January 1, 2020 - January 31, 2020                                              1,406          -                -               -          550,640           183,841

     Alvarez & Marsal (FA for Trustee)                                  June 14, 2018 - June 30, 2018                                               12,000        9,600              -               -              -              12,000
     Alvarez & Marsal (FA for Trustee)                                    July 1, 2018 - July 31, 2018                                              17,207       13,771              -            23,371         23,371             5,836
     Alvarez & Marsal (FA for Trustee)                                August 1, 2018 - August 31, 2018                                              44,263       35,411              -            35,411         58,782            14,689
     Alvarez & Marsal (FA for Trustee)                             September 1, 2018 - September 30, 2018                                          139,726      111,873              -           111,873        170,655            42,542
     Alvarez & Marsal (FA for Trustee)                               October 1, 2018 - October 31, 2018                                            147,326      117,927              -           117,927        288,582            71,941
     Alvarez & Marsal (FA for Trustee)                             November 1, 2018 - November 30, 2018                                             71,960       57,591              -            57,591        346,173            86,310
     Alvarez & Marsal (FA for Trustee)                             December 1, 2018 - December 31, 2018                                             76,622       61,312              -           122,624        468,797            40,309
     Alvarez & Marsal (FA for Trustee)                               January 1, 2019 - January 31, 2019                                             63,320       50,703              -               -          468,797           103,628
     Alvarez & Marsal (FA for Trustee)                              February 1, 2019 - February 28, 2019                                            54,168       43,504              -            32,280        501,077           125,516
     Alvarez & Marsal (FA for Trustee)                                 March 1, 2019 - March 31, 2019                                              126,479      101,200              -           101,814        602,891           150,180
     Alvarez & Marsal (FA for Trustee)                                   April 1, 2019 - April 30, 2019                                            156,900      125,687              -           127,233        730,124           179,847
     Alvarez & Marsal (FA for Trustee)                                    May 1, 2019 - May 31, 2019                                               142,256      113,805              -           113,805        843,929           208,298
     Alvarez & Marsal (FA for Trustee)                                   June 1, 2019 - June 30, 2019                                              168,963      135,192              -           135,192        979,122           242,068
     Alvarez & Marsal (FA for Trustee)                                    July 1, 2019 - July 31, 2019                                             118,330       94,665              -            94,665      1,073,786           265,733
     Alvarez & Marsal (FA for Trustee)                                August 1, 2019 - August 31, 2019                                              83,226       67,031              -            67,031      1,140,817           281,929
     Alvarez & Marsal (FA for Trustee)                             September 1, 2019 - September 30, 2019                                           81,037       64,911              -            64,911      1,205,728           298,055
     Alvarez & Marsal (FA for Trustee)                               October 1, 2019 - October 31, 2019                                            109,586       87,692              -            87,692      1,293,420           319,949
     Alvarez & Marsal (FA for Trustee)                             November 1, 2019 - November 30, 2019                                             35,874       28,720              -            28,720      1,322,140           327,103
     Alvarez & Marsal (FA for Trustee)                             December 1, 2019 - December 31, 2019                                             46,015       36,812              -               -        1,322,140           373,119
     Alvarez & Marsal (FA for Trustee)                               January 1, 2020 - January 31, 2020                                             73,162       58,530              -               -        1,322,140           446,281

     Gem Certification & Assurance Lab,
     Inc.                                                               August 1, 2018 - August 31, 2018                                            44,188       35,350              -             35,350        35,350                8,838
     Gem Certification & Assurance Lab,
     Inc.                                                          September 1, 2018 - September 30, 2018                                           73,050       58,440              -             58,440        93,790               23,448
     Gem Certification & Assurance Lab,                                                                                                                                                                                 FORM MOR-6
                                                                                                                                                                                                                             2/2008
     Inc.                                                              October 1, 2018 - October 31, 2018                                           29,313       23,450              -             23,450       117,240
                                                                                                                                                                                                                      PAGE 13 OF 25 29,310
     Gem Certification & Assurance Lab,
     Inc.                                                           November 1, 2018 - November 30, 2018                                            24,363       19,490              -             19,490       136,730               34,183
    18-10509-shl                               Doc 1406
In re Firestar Diamond Inc & Fantasy Inc (Combined)                              Filed 02/24/20 Entered 02/24/20         12:36:51
                                                                                                                   Case No.               Main
                                                                                                                              18-10509 (SHL)         Document
                                                                                                                                               / 18-10511 (SHL)
      Debtor
                                                                                            Pg 14 of 36   Reporting Period:   01/01/20 - 01/31/20

                                                                                    PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                                                                 INSIDERS
                                                                                                                                        AMOUNT PAID IN                       TOTAL PAID TO
                          NAME                                                      TYPE OF PAYMENT                                     CURRENT PERIOD       DATE PAID           DATE

     Mihir Bhansali                                     Reimbursement for Marketing Expense Paid                                                                            $ 10,500.00
     Mihir Bhansali                                     Reimbursement for Cell Phone Fee Paid                                                                               $     190.99
     Mihir Bhansali                                     Net Payroll                                                                                                         $ 12,736.81
     Ajay Gandhi                                        Reimbursement for Telephone Expense Paid                                                                            $     300.00
     Ajay Gandhi                                        Net Payroll                                                                                                         $ 36,948.36
     RSR Consulting                                     Director's Fee                                                                                                      $ 47,220.00
                                                                                                 TOTAL PAYMENTS TO INSIDERS             $             -                     $ 107,896.16



                                                                                                                              PROFESSIONALS
                                                                                                                                             AMOUNT OF                                                                              TOTAL
                                                                                                                                            MONTHLY FEE       AMOUNT        AMOUNT PAID IN   AMOUNT PAID IN   TOTAL PAID TO      INCURRED &
                          NAME                                                   APPLICABLE FEE PERIOD                                       STATEMENT       APPROVED       CURRENT MONTH     PRIOR PERIODS       DATE             UNPAID*
     Gem Certification & Assurance Lab,
     Inc.                                                           December 1, 2018 - December 31, 2018                                           36,375         29,100               -             29,100       165,830                  41,458
     Gem Certification & Assurance Lab,
     Inc.                                                              January 1, 2019 - January 31, 2019                                          39,038         31,230               -             31,230       197,060                  49,265
     Gem Certification & Assurance Lab,
     Inc.                                                             February 1, 2019 - February 28, 2019                                         32,425         25,940               -             25,940       223,000                  55,750
     Gem Certification & Assurance Lab,
     Inc.                                                                March 1, 2019 - March 31, 2019                                            30,238         24,190               -             24,190       247,190                  61,798
     Gem Certification & Assurance Lab,
     Inc.                                                                   April 1, 2019 - April 30, 2019                                         41,963         33,570               -             33,570       280,760                  70,190
     Gem Certification & Assurance Lab,
     Inc.                                                                   May 1, 2019 - May 31, 2019                                             87,111         78,253               -             78,253       359,013                  79,048
     Gem Certification & Assurance Lab,
     Inc.                                                                  June 1, 2019 - June 30, 2019                                            34,044         29,235               -             29,235       388,248                  83,856
     Gem Certification & Assurance Lab,
     Inc.                                                                    July 1, 2019 - July 31, 2019                                          31,563         27,250               -             27,250       415,498                  88,169
     Gem Certification & Assurance Lab,
     Inc.                                                               August 1, 2019 - August 31, 2019                                           25,225         22,180               -                -         415,498              113,394
     Gem Certification & Assurance Lab,
     Inc.                                                          September 1, 2019 - September 30, 2019                                          13,175         10,540               -             32,720       448,218                  93,849
     Gem Certification & Assurance Lab,
     Inc.                                                              October 1, 2019 - October 31, 2019                                           9,441          7,553               -              7,553       455,771                  95,737
     Gem Certification & Assurance Lab,
     Inc.                                                           November 1, 2019 - November 30, 2019                                            2,375          1,900               -                -         455,771                  98,112
     Gem Certification & Assurance Lab,
     Inc.                                                           December 1, 2019 - December 31, 2019                                            1,888          1,510               -                -         455,771              100,000

     Whitley Penn, LLP                                               November 14, 2018 - January 31, 2019                                          36,518         29,248               -             29,248        29,248                   7,270
     Whitley Penn, LLP                                                   June 1, 2018 - July 31, 2019                                               4,559          3,650               -             11,828        41,076                       0
     Whitley Penn, LLP                                                  July 1, 2019 - October 31, 2019                                            27,999         22,526               -             22,526        63,602                   5,473

     Frankfurt Kurnit Klein & Selz, P.C.                               March 31, 2019 - April 30, 2019                                              5,508          4,406              -                 -             -                     5,508
     Frankfurt Kurnit Klein & Selz, P.C.                                 May 1, 2019 - May 31, 2019                                                 8,919          7,135              -              11,542        11,542                   2,885
     Frankfurt Kurnit Klein & Selz, P.C.                                June 1, 2019 - June 30, 2019                                                  600            480              -                 -          11,542                   3,485
     Frankfurt Kurnit Klein & Selz, P.C.                                 July 1, 2019 - July 31, 2019                                               2,294          1,835              -               2,135        13,677                   3,644
     Frankfurt Kurnit Klein & Selz, P.C.                              August 1, 2019 - August 31, 2019                                              4,053          3,242              -               3,088        16,765                   4,609
     Frankfurt Kurnit Klein & Selz, P.C.                           September 1, 2019 - September 30, 2019                                           5,333          4,267              -               4,267        21,032                   5,675
     Frankfurt Kurnit Klein & Selz, P.C.                             October 1, 2019 - October 31, 2019                                             3,673          2,938              -               6,083        27,115                   3,265
     Frankfurt Kurnit Klein & Selz, P.C.                           November 1, 2019 - November 30, 2019                                               373            373              373               -          27,488                   3,265
     Frankfurt Kurnit Klein & Selz, P.C.                           December 1, 2019 - December 31, 2019                                            16,949            -                -                 -          27,488                  20,214
     Frankfurt Kurnit Klein & Selz, P.C.                             January 1, 2020 - January 31, 2020                                             1,640            -                -                 -          27,488                  21,854

     Omni Management                                                November 1, 2019 - November 30, 2019                                           15,288         14,595               -             11,807            -                    3,482

     Michael J. Agusta, Esq. as Counsel                                August 13, 2018 - January 31, 2020                                           6,538             -                -                -              -                    6,538

                                                                                         TOTAL PAYMENTS TO PROFESSIONALS                      10,093,250       7,702,151              373         7,884,676     7,854,075           1,909,740
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED, PER THE MONTHLY FEE STATEMENT FILED.



                                                     POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                                                              AND ADEQUATE PROTECTION PAYMENTS

                                                                                                                                             AMOUNT PAID    TOTAL UNPAID
                  NAME OF CREDITOR                                      SCHEDULED MONTHLY PAYMENT DUE                                       DURING MONTH    POST-PETITION


                                                                                                                 TOTAL PAYMENTS                       -               -




                                                                                                                                                                                                                            FORM MOR-6
                                                                                                                                                                                                                                  2/2008
                                                                                                                                                                                                                           PAGE 14 OF 25
  18-10509-shl            Doc 1406          Filed 02/24/20 Entered 02/24/20 12:36:51                        Main Document
                                                       Pg 15 of 36


In re Firestar Diamond Inc & Fantasy Inc (Combined)                                        Case No. 18-10509 (SHL) / 18-10511 (SHL)
      Debtor                                                                      Reporting Period:       01/01/20 - 01/31/20



                                                  DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the questions              Yes                       No
       is “Yes”, provide a detailed explanation of each item. Attach
       additional sheets if necessary.
   1   Have any assets been sold or transferred outside the normal course of                                       X
       business this reporting period?
   2   Have any funds been disbursed from any account other than a debtor in                                       X
       possession account this reporting period?
   3   Is the Debtor delinquent in the timely filing of any post-petition tax                                      X
       returns?
   4   Are workers compensation, general liability or other necessary insurance
       coverages expired or cancelled, or has the debtor received notice of                                        X
       expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                           X
   6   Have any payments been made on pre-petition liabilities this reporting                                      X
       period?
   7   Are any post petition receivables (accounts, notes or loans) due from                                       X
       related parties?
   8   Are any post petition payroll taxes past due?                                                               X
   9   Are any post petition State or Federal income taxes past due?                                               X
  10   Are any post petition real estate taxes past due?                                                           X
  11   Are any other post petition taxes past due?                                                                 X
  12   Have any pre-petition taxes been paid during this reporting period?                                         X
  13   Are any amounts owed to post petition creditors delinquent?                                                 X
  14   Are any wage payments past due?                                                                             X
  15   Have any post petition loans been received by the Debtor from any                                           X
       party?
  16   Is the Debtor delinquent in paying any U.S. Trustee fees?                                                   X
  17   Is the Debtor delinquent with any court ordered payments to attorneys or                                    X
       other professionals?
  18   Have the owners or shareholders received any compensation outside of                                        X
       the normal course of business?




                                                                                                                           FORM MOR-7
                                                                                                                                 2/2008
                                                                                                                          PAGE 15 OF 25
        18-10509-shl                             Doc 1406          Filed 02/24/20 Entered 02/24/20 12:36:51                                               Main Document
                                                                              Pg 16 of 36

Firestar Diamond, Inc.
Cash Register
01/01/20 ‐ 01/31/20
Firestar Diamond Inc. Detail Trial Balance
Includes Activities from January 1, 2020 to January 31, 2020


Firestar United Bank Account (9796)                                                                                     September 2019 Total                                    Amount
Posting Date           Description                                   Debit Activities Credit Activities Balance         A/R Collections (Pre Petition)                                ‐

                       Beginning Balance                                                                 2,030,586.36   A/R Collections (Post Petition)                                ‐
        12/2/2019      Zale Corporation                                     558.94                                      Memo Sales (Post Petition)                               20,570.30
        12/3/2019      Zale Canada Co.                                   20,011.36                                      Receipt from A. Jaffe (Affiliate) for shared expenses          ‐
        12/6/2019      Patterson Belknap/Ami Modi                        55,000.00                                      Miscellaneous Deposits                                   75,000.00
        12/6/2019      Commonwealth of Massachusetts                                          (150.00)                  Sale of Assets                                           62,325.00
        12/6/2019      New York State Corporation Tax                                       (4,768.00)                  Royalties (Receipts)                                           ‐
        12/6/2019      NYC Department of Finance                                            (3,704.00)                  V Discovery (Restructuring Costs)                         9,355.36
        12/6/2019      Franchise Tax Board                                                     (64.00)                  Claims Agent Reorg                                        7,225.65
        12/6/2019      Vermont Department of Taxes                                            (300.00)                  US Trustee                                               14,421.66
        12/6/2019      vDiscovery                                                           (9,355.36)                  Jenner/Trustee (Professional Fees)                             ‐
        12/6/2019      Frankfurt, Kurnit, Klein & Selz LLP                                    (373.33)                  Financial Advisors (MP and A&M) (Professional Fees)            ‐
       12/10/2019      NY State Dept. of Taxation and Finance                               (1,159.21)                  Whitley Penn (Professional Fees)                               ‐
       12/16/2019      GBC, Inc.                                         40,825.00                                      Baker & Hostetler (Professional Fees)                          ‐
       12/16/2019      GBC, Inc.                                         21,500.00                                      Omni (Professional Fees)                                       ‐
       12/17/2019      U.S. Trustees U.S. Trustee Payment Center                           (14,421.66)                  Lackenbach Siegel LLP (Professional Fees)                      ‐
       12/17/2019      Iron Mountain                                                          (192.82)                  Forchelli Degan Terrana LLP (Professional Fees)                ‐
       12/17/2019      Omni Management Group                                                (7,225.65)                  Frankfurt Kurnit Klein & Selz (Professional Fees)           373.33
       12/17/2019      Allan L. Gropper                                                     (4,500.00)                  CRO (Professional Fees)                                        ‐
       12/17/2019      Marks Paneth LLP                                  20,000.00                                      GCAL (Professional Fees)                                       ‐
                                                                                                                        Transfers to DIP Accounts                                      ‐
                       Ending Balance                                   157,895.30         (46,214.03)   2,142,267.63   Transfers from DIP Accounts                                    ‐
                                                                                                                        Purchase of ST US Treasury Bill                                ‐
                                                                                                                        Contractor (Operations)                                        ‐
                                                                                                                        Royalties (Operations)                                         ‐
                                                                                                                        Freight In (Operations)                                        ‐
                                                                                                                        Other Costs (Operations)                                  4,692.82
                                                                                                                        Security Expenses (Operations)                                 ‐
                                                                                                                        Office Expenses/Bank Charges (Administrative)                  ‐
                                                                                                                        Net Payroll (Includes Employee's Taxes)                        ‐
                                                                                                                        Sales, Use, & Other Taxes                                10,145.21
                                                                                                                        Employee Benefits                                              ‐
                                                                                                                        Insurance (Worker's Comp, Jeweler's Block & Other)             ‐
                                                                                                                        Telephone Expenses                                             ‐
                                                                                                                        Total GL Account Movement (Debits + Credits)            204,109.33
      18-10509-shl                        Doc 1406             Filed 02/24/20 Entered 02/24/20 12:36:51                                  Main Document
                                                                          Pg 17 of 36

Fantasy Inc.
Cash Register
01/01/20 ‐ 01/31/20

Detail Trial Balance
Includes Activities from January 1, 2020 to January 31, 2020
Fantasy, Inc.


United Bank Account #9842
Posting Date        Desc.                                             Debit       Credit              Balance           Amount           Description
                    Beginning Balance                                                                       3,218,172             -      Transfer to Other DIP Accounts
                                                                                                                                  -      Transfer From Other DIP Accounts
       1/23/2020    U.S. Trustee Fees - Q4 2019 - Check 106                                (650.00)                               -      US Trustee Fees
                                                                                                                                 (650)   Purchase of 30-Day T-Bill
                                                                                                                                  -      Professional Fees
                                                                                                                                  -      Misc
                                                                                                                                  -      Redemption of Treasury Bill
                    Total Activities                                          -              (650)              (650)
                    Ending Balance                                                                          3,217,522


                    Report Total Beginning Balance. .                                                       3,218,172
                    Report Total Activities                                   -              (650)              (650)
                    Report Total Ending Balance . . .                                                       3,217,522
   18-10509-shl     Doc 1406    Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                           Pg 18 of 36
INCOME STATEMENT
FOR THE PERIOD (01/01/20 - 01/31/20)

                                       01/1/2020 -
                                       01/31/2020
SALES
  Sales - Regular                           62,325
  Sales - Memo Reporting                    20,570
                                            82,895

COST OF GOODS SOLD
  COGS - Regular                           164,776
  COGS - Memo Reporting                      1,809
                                           166,585

GROSS PROFIT                               (83,690)

NET SALES                                   82,895
COGS - NET SALES                           166,585

GROSS PROFIT NET OF RETURNS                (83,690)

OTHER INCOME
  Royalty Income                                -

REVISED GROSS PROFIT                       (83,690)

GENERAL & ADMIN EXP.
  Storage Expenses                             200
  Legal Fees                               268,927
  Professional Fees - Other                 10,000
  Omni Management Fee                        2,500
  UST Acrrual                                  650
                                           282,277

TOTAL EXP. BEFORE INT & DEP                282,277

EBIT                                      (365,966)

Loss due to Writeoff of A/R                     -

Gain due to MP Settlement                  258,194
Gain due to KW Settlement                  476,992
Gain due to US Non-Debtor Settlemen     10,738,798

Gain (Loss) due to Accrual                  16,612
True/Up

CORPORATE TAXES
  Provision for Taxes                      (10,145)
                                           (10,145)

NET Income                              11,114,485
   18-10509-shl       Doc 1406    Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                             Pg 19 of 36

FANTASY, INC.
INCOME STATEMENT
FOR THE PERIOD (01/01/20 - 01/31/20)


                                                   01/1/2020 -
                                                   01/31/2020
SALES
  Sales - Regular                                           -
  Sales - Memo Reporting                                    -
                                                            -

COST OF GOODS SOLD
  COGS - Regular                                            -
  COGS - Memo Reporting                                     -
                                                            -

GROSS PROFIT                                                -

  Returns - Regular                                         -

  COGS - Regular / Returns                                  -

NET SALES                                                   -
COGS - NET SALES                                            -

GROSS PROFIT NET OF RETURNS                                 -

REVISED GROSS PROFIT                                        -

EBIT                                                        -

Gain /(Loss) due to Accrual and                          (2,630)
Intercompany Liability True/Up
UST Accrual                                               (325)

Gain on Redemption of Treasury Bill                         -

Gain due to MP Settlement                                1,153
Loss due to KW Settlement                              (62,215)
Gain due to US Non-Debtor Settlement                    75,000

NET GAIN BEFORE TAXES                                   10,982

NET INCOME                                              10,982
         18-10509-shl
FIRESTAR DIAMOND,           Doc 1406
                   INC. / FANTASY    INC.   Filed 02/24/20 Entered 02/24/20 12:36:51           Main Document
CONSOLIDATED INCOME STATEMENT                          Pg 20 of 36
FOR THE PERIOD (01/01/20 - 01/31/20)
                                            01/1/2020 -      December
                                            01/31/2020       Groupings
SALES
        Sales - Regular                          62,325               82,895        Gross Sales
        Sales - Memo Reporting                   20,570                  -          Returns and Allowances
        Sales - Assets                              -                 82,895        Net Sales
        Sales - Diamonds                            -                809,983        Beginning Inventory
                                                 82,895                  -          Purchases
                                                                         -          Direct Labor
COST OF GOODS SOLD                                                       -          Writeoff of Inventory
      COGS - Regular                           164,776                   -          Appraisal Fees
      COGS - Memo Reporting                      1,809                   -          Freight In
        COGS - Closeouts                           -                2,030,916       Settlement Inventory
        COGS - Diamonds                            -               (2,674,314)      Ending Inventory
        Royalty Expenses                           -                  166,585       Cost of Goods Sold
        Advertising Co-Op.                         -
        Markdowns & Allowances                     -                     (83,690)   Gross Profit
        Chargeback Write-Off                       -
        Appraisal Fees                             -                         -      Royaly Income
        Shipping Exp                               -
        EDI Services                               -                         -      Shipping Expense
        Vendor Portal Charges                      -                         -      Royalty Expenses
        Outside Labor                              -                         -      Selling Expense
        Repairs                                    -                         -      Office Salaries
        Other                                      -
                                               166,585               268,927        Professional Fees
                                                                         -          Depreciation and Amortization
GROSS PROFIT                                    (83,690)                 -          Rent
                                                                         -          Computer Expenses
        Returns - Regular                           -                    -          Back Office Expense
                                                    -                    -          Vault Monitors
                                                                      10,145        Taxes
        COGS - Regular / Returns                    -                    -          Employee Benefits
                                                    -                    -          Insurance
                                                                         200        Office Expenses
                                                                         -          Telephone Expenses
NET SALES                                       82,895               279,272        G&A
COGS - NET SALES                               166,585
                                                                            -       Bank Charges
GROSS PROFIT NET OF RETURNS                     (83,690)                    -       Interest Expense
                                                                            -       Bank Attorney Fees
                                                                          2,500     Omni Management Fee
OTHER DILUTION ITEMS                                                        -       Director Fee
                                                                            -       Loss due to Writeoff of AR
      Dilution On Returns / Melt Loss               -                       975     US Trustee
OTHER INCOME                                                             10,000     V Discovery
        Royalty Income                              -                    (13,982)   Gain due to Accrual True Up
                                                                          -         Gain on Redemption of Treasury Bill
REVISED GROSS PROFIT                            (83,690)          (11,487,922)      Gain due to Settlement Proceeds
                                                                   11,125,467       Net Income
         18-10509-shl
FIRESTAR DIAMOND,           Doc 1406
                   INC. / FANTASY    INC.   Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
CONSOLIDATED INCOME STATEMENT                          Pg 21 of 36
FOR THE PERIOD (01/01/20 - 01/31/20)
                                            01/1/2020 -      December
                                            01/31/2020       Groupings
GENERAL & ADMIN EXP.
     Miscellaneous Exp.                            -
     Storage Expenses                              200
     Insurance - Block Policy                      -
     Legal Fees                                268,927
     Professional Fees - Other                  10,000
     Omni Management Fee                         2,500
     UST Accrual                                   975
                                               282,602

       Loss due to Accrual True/Up             (13,982)
       Gain on Redemption of T Bill                -
       Settlement Proceeds                  11,487,922

TOTAL BEFORE INT & DEP                      (11,219,302)

EBIT                                        11,135,613


NET LOSS BEFORE TAXES                       11,135,613

CORPORATE TAXES

       Provision for Taxes - Other States       (10,145)
                                                (10,145)

NET INCOME                                  11,125,467
   18-10509-shl      Doc 1406      Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                              Pg 22 of 36
FIRESTAR DIAMOND, INC.
BALANCE SHEET (INCLUDES INTERCOMPANY BALANCE WITH FANTASY INC)
FOR THE PERIOD (01/01/20 - 01/31/20)

                                                               1/31/2020
CURRENT ASSETS
  Cash - United Bank Account                                   2,142,268
  Accounts Receivables                                         9,768,473
  Allowance for Bad Debts                                     (6,419,541)
                                                               5,491,199

OTHER ASSETS
  Due from FGI - CP                                                 -
  Loans & Exchanges                                              74,034
  Investment in Subsidiary                                      250,000
                                                                324,034

INVENTORY
   Inventory - Finished Goods                                 2,032,868
   Inventory - Memo Consignment                                 532,237
                                                              2,565,106

TOTAL ASSETS                                                  8,380,339


CURRENT LIABILITIES
  Accounts Payable                                           29,467,072
  Deferred Revenue - Litigation Settlement Proceeds                 -
  Accrued Professional Fees                                   1,909,740
                                                             31,376,812

LOANS PAYABLE
  Sub-Debt - Firestar Holdings Ltd - HK                       4,058,500
                                                              4,058,500

CAPITAL ACCOUNT
  Common Stock                                                       110
  Paid In Capital                                              4,705,790
  Retained Earnings                                          (42,875,358)
  Net Income / (Loss)                                         11,114,485
                                                             (27,054,973)

TOTAL LIABILITIES & RETAINED EARNINGS                         8,380,339




                                                  22 of 25
   18-10509-shl     Doc 1406    Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                           Pg 23 of 36

FANTASY, INC.
BALANCE SHEET (INCLUDES
INTERCOMPANY BALANCE WITH FIRESTAR
FOR THE PERIOD (01/01/20 - 01/31/20)

                                                  1/31/2020
CURRENT ASSETS
     Cash In Bank                                   3,217,522
     Accounts Receivables                             325,730
                                                    3,543,252
INVENTORY
      Inventory - Memo Consignment                    109,208
                                                      109,208

TOTAL ASSETS                                        3,652,460


CURRENT LIABILITIES
     Accounts Payable                               2,548,598
                                                    2,548,598
CAPITAL ACCOUNT
      Common Stock                                        100
      Paid In Capital                                 249,900
      Retained Earnings                               842,880
      Net Income / (Loss)                              10,982
                                                    1,103,862

TOTAL LIABILITIES & RETAINED EARNINGS               3,652,460




                                          Page 23 of 25
FIRESTAR DIAMOND INC. / FANTASY, INC.
CONSOLIDATED BALANCE SHEET
FOR THE PERIOD (01/01/20 - 01/31/20)

                                                                  INTERCOMPANY      CONSOLIDATED
                                                     1/31/2020     ELIMINATIONS       01/31/2020      Groupings
   CURRENT ASSETS
          Cash - United Bank Account                5,359,789                            5,359,789     5,359,789 Cash
          Accounts Receivables                     10,094,203            139,670        10,233,873     3,814,331 A/R
          Allowance for Bad Debts                  (6,419,541)                          (6,419,541)
                                                    9,034,451                            9,174,121     9,174,121          Total Current Assets

   OTHER ASSETS




                                                                                                                                       18-10509-shl
           Due from FGI - CP (Related Party)              -                                   -            74,034 Amount due from Insiders
           Loans & Exchanges (Related Parties)         74,034                              74,034
           Investment in Subsidiary                   250,000           (250,000)             -               -       Other Assets
                                                      324,034                              74,034

   INVENTORY
           Inventory - Finished Goods               2,032,868                            2,032,868
           Inventory - Memo Consignment               641,446                              641,446




                                                                                                                                       Doc 1406
                                                    2,674,314                            2,674,314     2,674,314 Inventory

   TOTAL ASSETS                                    12,032,799           (110,330)       11,922,469    11,922,469 Total Assets


   CURRENT LIABILITIES




                                                                                                                   Filed 02/24/20 Entered 02/24/20 12:36:51
          Accounts Payable                         32,015,670            139,670        32,155,340
          Accrued Professional Fees                 1,909,740                            1,909,740     1,909,740 Post Petition Accrued Professional Fees
                                                   33,925,410                           34,065,080    36,213,840 Unsecured Debt

   LOANS PAYABLE
           Sub-Debt - Synergies Corp.                     -                                    -




                                                                                                                              Pg 24 of 36
           Sub-Debt - Firestar Holdings Ltd - HK    4,058,500                            4,058,500
                                                    4,058,500                            4,058,500

   CAPITAL ACCOUNT
           Common Stock                                    210              (100)              110            110 Capital Stock
           Paid In Capital                           4,955,690          (249,900)        4,705,790      4,705,790 Additional Paid In Capital
           Retained Earnings                       (42,032,478)                        (42,032,478)   (30,907,011) Retained Earnings
           Net Income / (Loss)                      11,125,467                          11,125,467
                                                   (25,951,111)         (250,000)      (26,201,111)

   TOTAL LIABILITIES & RETAINED EARNINGS           12,032,799           (110,330)       11,922,469    11,922,469 Total Liabilities and Retained Earnings




                                                                                                                                       Main Docum
Firestar Diamond Inc / Fantasy Inc
Consolidated Post‐Petition A/P
As of 01/31/20
By Vendor

Firestar Diamond, Inc.
              Vendor                   Balance Due            Current       Up to 30 Days   31-60 Days                                       Over 60 Days
Omni Management - Accrued                             2,500        2,500                -                            -                                -
V Discovery - Accrued                                10,000       10,000                -                            -                                -




                                                                                                                      18-10509-shl
Iron Mountain Storage Fees - Accrued                    200          200                -                            -                                -
Totals                                               12,700       12,700                -                            -                                -



Fantasy, Inc.
                Vendor                 Balance Due            Current       Up to 30 Days   31-60 Days                                       Over 60 Days




                                                                                                                      Doc 1406
Totals                                                  -               -               -                            -                                -

Combined Totals                                      12,700       12,700                -                            -                                -




                                                                                                  Filed 02/24/20 Entered 02/24/20 12:36:51
                                                                                                             Pg 25 of 36
                                                                                                                      Main Docum
18-10509-shl     Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51      Main Document
                                             Pg 26 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                Date    1/31/20            Page       1
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee



                                     SUMMARY OF ACCOUNTS
      ACCOUNT NUMBER             TYPE OF ACCOUNT                            ENDING BALANCE
    XXXXXXXXXXXX9796          CHECKING                                     2,146,831.63
    XXXXXXXXXXXX4617          CHECKING                                     2,344,244.30
    XXXXXXXXXXXX4625          CHECKING                                       303,648.80
    XXXXXXXXXXXX4633          CHECKING                                        85,949.53
    ................................CHECKING/MMA ACCOUNT...............................
                  ACCOUNT TITLE: Richard Levin
    CHECKING                                             ENCLOSURES                            5
    ACCOUNT NUMBER                   XXXXXXXXXXXX9796    Statement Dates   1/01/20 thru 2/02/20
    PREVIOUS BALANCE                     2,030,586.36    DAYS IN STATEMENT PERIOD             33
        5 DEPOSITS                         157,895.30    AVERAGE BALANCE            2,102,171.78
       10 DEBITS                            41,650.03    AVERAGE COLLECTED          2,102,171.78
    SERVICE CHARGE                                .00
    INTEREST PAID                                 .00
    NEW BALANCE                          2,146,831.63


                                        ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                      AMOUNT              BALANCE
     1/02 PAYABLES                                                     558.94          2,031,145.30
     1/02 PAYABLES                                                20,011.36            2,051,156.66
     1/07 Wire Transfer Credit                                    55,000.00            2,106,156.66
18-10509-shl   Doc 1406   Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                     Pg 27 of 36
18-10509-shl     Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                             Pg 28 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                Date    1/31/20         Page       2
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                   XXXXXXXXXXXX9796   (Continued)

                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                      AMOUNT           BALANCE

     1/15 WIRE TRANSFER DEBIT                                          373.33-      2,105,783.33




     1/15 WIRE TRANSFER DEBIT                                      9,355.36-        2,096,427.97




     1/16 Tax Paymnt                                               1,159.21-        2,095,268.76
     1/21 CHECK                    145                             4,768.00-        2,090,500.76
     1/22 CHECK                    146                             3,704.00-        2,086,796.76
     1/22 CHECK                    148                               300.00-        2,086,496.76
18-10509-shl     Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51          Main Document
                                             Pg 29 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                 Date    1/31/20               Page       3
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                     XXXXXXXXXXXX9796    (Continued)

                                        ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                         AMOUNT               BALANCE
     1/23 BT0121                                                        192.82-            2,086,303.94
     1/24 DEPOSIT           100034                                   62,325.00             2,148,628.94
     1/24 WIRE TRANSFER DEBIT                                         7,225.65-            2,141,403.29




     1/29 CHECK           150                                        14,421.66-            2,126,981.63
     1/30 CHECK           144                                           150.00-            2,126,831.63
     1/31 Wire Transfer Credit                                       20,000.00             2,146,831.63




                                       CHECKS IN NUMBER ORDER
   DATE     CHECK NO          AMOUNT    DATE   CHECK NO     AMOUNT    DATE    CHECK NO         AMOUNT
     1/30         144           150.00    1/22       146      3,704.00       1/29       150*    14,421.66
     1/21         145         4,768.00    1/22       148*       300.00
 * DENOTES MISSING CHECK NUMBERS
18-10509-shl     Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51    Main Document
                                             Pg 30 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                Date   1/31/20           Page       4
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee



                  ACCOUNT TITLE: Richard Levin
    CHECKING                                             ENCLOSURES                            0
    ACCOUNT NUMBER                   XXXXXXXXXXXX4617    Statement Dates   1/01/20 thru 2/02/20
    PREVIOUS BALANCE                     2,344,244.30    DAYS IN STATEMENT PERIOD             33
          DEPOSITS                                .00    AVERAGE BALANCE            2,344,244.30
          DEBITS                                  .00    AVERAGE COLLECTED          2,344,244.30
    SERVICE CHARGE                                .00
    INTEREST PAID                                 .00
    NEW BALANCE                          2,344,244.30



                  ACCOUNT TITLE: Richard Levin
    CHECKING                                             ENCLOSURES                            0
    ACCOUNT NUMBER                   XXXXXXXXXXXX4625    Statement Dates   1/01/20 thru 2/02/20
    PREVIOUS BALANCE                       191,218.30    DAYS IN STATEMENT PERIOD             33
        2 DEPOSITS                         112,430.50    AVERAGE BALANCE              237,645.69
          DEBITS                                  .00    AVERAGE COLLECTED            237,645.69
    SERVICE CHARGE                                .00
    INTEREST PAID                                 .00
    NEW BALANCE                            303,648.80


                                        ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                      AMOUNT            BALANCE
     1/16 DEPOSIT                    100007                       67,735.50            258,953.80
     1/27 DEPOSIT                    100008                       44,695.00            303,648.80


                  ACCOUNT TITLE: Richard Levin
18-10509-shl     Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                             Pg 31 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                Date   1/31/20         Page     5
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10509
      Case Name:      Firestar Diamond Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee

    CHECKING                                             ENCLOSURES                            0
    ACCOUNT NUMBER                   XXXXXXXXXXXX4633    Statement Dates   1/01/20 thru 2/02/20
    PREVIOUS BALANCE                        85,949.53    DAYS IN STATEMENT PERIOD             33
          DEPOSITS                                .00    AVERAGE BALANCE               85,949.53
          DEBITS                                  .00    AVERAGE COLLECTED             85,949.53
    SERVICE CHARGE                                .00
    INTEREST PAID                                 .00
    NEW BALANCE                             85,949.53


                                        END OF STATEMENT
18-10509-shl   Doc 1406     Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                       Pg 32 of 36
                                                                                 Page:   6




Check 144 Amount $150.00 Date 1/30/2020       Check 144 Back




Check 145 Amount $4,768.00 Date 1/21/2020     Check 145 Back




Check 146 Amount $3,704.00 Date 1/22/2020     Check 146 Back




Check 148 Amount $300.00 Date 1/22/2020       Check 148 Back
18-10509-shl   Doc 1406     Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                       Pg 33 of 36
                                                                                 Page:   7




Check 150 Amount $14,421.66 Date 1/29/2020    Check 150 Back
18-10509-shl     Doc 1406         Filed 02/24/20 Entered 02/24/20 12:36:51    Main Document
                                             Pg 34 of 36

PO Box 9020, 95 Elm Street
West Springfield, MA 01090-9020
866-959-BANK (2265)
www.bankatunited.com




                                                                Date   1/31/20            Page       1
             Richard Levin
             Jenner & Block LLP
             919 Third Ave.
             New York NY 10022




      Case Number:    18-10511
      Case Name:      Fantasy Inc.
                      Debtor
      Trustee Number: 520258
      Trustee Name:   Richard Levin
                      Trustee



                                     SUMMARY OF ACCOUNTS
      ACCOUNT NUMBER             TYPE OF ACCOUNT                            ENDING BALANCE
    XXXXXXXXXXXX9842          CHECKING                                     3,217,521.64
    ................................CHECKING/MMA ACCOUNT...............................
                  ACCOUNT TITLE: Richard Levin
    CHECKING                                             ENCLOSURES                            1
    ACCOUNT NUMBER                   XXXXXXXXXXXX9842    Statement Dates   1/01/20 thru 2/02/20
    PREVIOUS BALANCE                     3,218,171.64    DAYS IN STATEMENT PERIOD             33
          DEPOSITS                                .00    AVERAGE BALANCE            3,218,073.15
        1 DEBITS                               650.00    AVERAGE COLLECTED          3,218,073.15
    SERVICE CHARGE                                .00
    INTEREST PAID                                 .00
    NEW BALANCE                          3,217,521.64


                                         ACTIVITY IN DATE ORDER
   DATE          DESCRIPTION                                      AMOUNT             BALANCE
     1/29 CHECK                    106                                 650.00-        3,217,521.64

                                         CHECKS IN NUMBER ORDER
   DATE     CHECK NO          AMOUNT
     1/29         106             650.00
 * DENOTES MISSING CHECK NUMBERS

                                         END OF STATEMENT
18-10509-shl   Doc 1406   Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                     Pg 35 of 36
18-10509-shl   Doc 1406     Filed 02/24/20 Entered 02/24/20 12:36:51   Main Document
                                       Pg 36 of 36
                                                                                 Page:   2




Check 106 Amount $650.00 Date 1/29/2020       Check 106 Back
